Danhof, P. J.
On April 24, 1974, Joseph Cleveland Neal pled guilty to the charge of assault with intent to rob and steal while armed. MCLA 750.89; MSA 28.284. He was sentenced to a term of a minimum of 4 years to a maximum of 15 years in prison on May 29,1974.
On appeal, the defendant contends the trial court failed to establish a factual basis for the plea as required by GCR 1963, 785.7(3).
In providing the trial court with a factual basis for his plea, the defendant stated that he and his girl friend were approached by a man who wanted his money back. The man claimed his money had been stolen. The defendant pulled a gun on the man, told him that he could not have his money back, and the man left. The man called the police. The defendant indicated he knew the money had in fact been taken from the victim. He further stated that he and the young lady were going together at the time and that they were both heroin addicts. As to the reason for keeping the money, the defendant said, "I had a drug habit that was kind of tough and I wasn’t about to give him his money back.”
A review of the record in light of Guilty Plea Cases, 395 Mich 96; 235 NW2d 132 (1975), thus indicates that the defendant might have been convicted at trial of the offense herein based upon the above description of his actions and the reasonable inferences that could be drawn therefrom.
Affirmed.
O’Hara, J., concurred.